Citation Nr: 0029707	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as secondary to the 
veteran's service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of both large toes, post cheilectomy of 
the left hallux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  
In a June 1998 rating decision, the RO, in part, granted a 
temporary total rating (TTR) under 38 C.F.R. § 4.30 (1999) 
for convalescence following a cheilectomy of the left hallux 
and denied increased ratings for the veteran's service-
connected hypertension and bilateral large toe disabilities.  
That decision also found that new and material evidence to 
reopen a claim for a cervical spine disorder had not been 
submitted.  A hearing officer decision issued in November 
1999 granted service connection for chronic cervical spine 
strain and assigned an initial 10 percent evaluation, thus 
that issue is no longer in appellate status.  

In an August 1998 response to a request for additional 
information regarding a claim for cardiac dysfunction, the 
veteran's representative indicated that the veteran claimed 
his disorder was directly related to his service-connected 
hypertension.  In denying the veteran's claim in a September 
1998 rating decision, the RO characterized the claim as 
entitlement to service connection for cardiomyopathy.  The 
Board notes that the RO had denied service connection for a 
heart condition in a January 1989 rating decision, noting 
that the evidence failed to show that the veteran suffered 
from a chronic heart condition other than a congenital right 
bundle branch block (RBBB).  The Board agrees with the RO 
that the veteran's current claim for service connection for 
cardiomyopathy and congestive heart failure is a new claim, 
separate and distinct from his claim for service connection 
for congenital RBBB, which was denied by an unappealed RO 
decision in 1989.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's cardiomyopathy and congestive heart failure 
are causally linked to his service-connected hypertension.

3.  The veteran's service-connected hypertension is not 
manifested by diastolic blood pressure of predominantly 100 
or more, or by systolic blood pressure of predominantly 200 
or more. 
  
4.  The veteran's degenerative joint disease of both great 
toes is principally manifested by a 6 cm scar on the dorsum 
of the left great toe and an enlarged bulge on dorsum of the 
right great toe, with full plantar flexion to about 45 to 50 
degrees bilaterally and limitation of dorsiflexion to about 
45 degrees bilaterally, marked loss of joint space with rat-
bite lesions shown on X-rays, and complaints of swelling and 
pain when walking, without evidence of functional loss or 
limitation of motion of the feet.

5.  The veteran is shown to have a tender scar on the dorsum 
the left great toe.








CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's current cardiomyopathy and congestive heart 
failure are proximately due to, or the result of, his 
service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).
 
2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of both great toes, post cheilectomy of 
the left hallux, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5280 
(2000).

4.  A separate 10 percent rating for a residual scar due to 
hallux limitus secondary to chronic arthritis of the left 
foot, post cheilectomy of the left hallux, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.7, 4.14, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In this case, the veteran essentially contends that his 
current heart disorder (cardiomyopathy) is directly related 
to the symptoms of hypertension that he experienced during 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110; 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  In addition, 
certain chronic diseases, such as a cardiovascular-renal 
disease including hypertension, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  In addition, 
disabilities, which are found to be proximately due to, or 
the result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  Generally, when a veteran contends 
that his service-connected disability has caused a new 
disability, he must submit competent medical evidence that 
the secondary disability was caused or chronically worsened 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed as the veteran 
was afforded VA heart examinations in June 1998 and August 
1999.  Thus, no further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  In this 
regard, the Board notes that an additional medical opinion 
was sought and obtained as to whether the veteran's heart 
disorders were due to his service-connected hypertension as 
required by Allen.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  

In a January 1989 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation.  In that decision, the RO also denied service 
connection for a heart disorder, finding that the veteran did 
not suffer from any other chronic heart disorder other than a 
congenital right bundle branch block (RBBB).  The veteran now 
contends that he is entitled to service connection for 
cardiomyopathy, claiming it is related to his service-
connected hypertension.

The veteran was on active duty from May 1967 to October 1987.  
The service medical records show that he was diagnosed with 
hypertension in 1983, which was controlled by medication.  
The veteran first complained of, and was treated for, chest 
pains in 1979.  In May 1983, the veteran again complained of 
chest pain and an electrocardiogram (ECG) showed an 
incomplete RBBB with no acute changes.  The assessment was 
non-cardiac pain, likely chest wall pain.  Results of an 
August 1984 Holter monitoring found the veteran had an 
average of 400 ventricular premature beats (VPBs) per minute 
with occasional multi-focal VPBs.  After discontinuing 
caffeine, a repeat Holter monitoring indicated similar 
results with a decrease in the average VPB rate from 400 to 
60.  An October 1983 ECG showed normal sinus rhythm.  An 
August ECG was borderline showing an incomplete RBBB.  A 
September 1987 retirement examination confirms RBBB.  On the 
medical history portion of the examination report the veteran 
had checked "no" for complaints of heart trouble.

An October 1990 echocardiogram (ECHO) showed moderate 
hypokinesis of the inferior and lateral left ventricular wall 
with moderately decreased left ventricular function and right 
ventricular enlargement with normal chamber sizes and valves.  
A 48-hour Holter monitor completed in November 1990 showed 
sinus rhythm with frequent multi-focal premature ventricular 
contractions (PVCs) with couplets and bigeminy and 3 beat run 
of ventricular tachycardia without associated symptoms. 

A November and December 1990 VA hospital discharge report and 
an addendum indicate that following his discharge from 
service the veteran developed chest pain and shortness of 
breath and was seen at two VA Medical Centers (VAMCs) to rule 
out myocardial infarction (MI) and to have an exercise 
treadmill test (ETT) performed.  The report noted that the 
veteran had a history of intermittent, non-specific 
precordial chest pain with spontaneous resolution of the past 
year without accompanying nausea, vomiting, diaphoresis or 
radiation.  The veteran reported that he drank 2 to 3 beers 
or 1 to 2 whiskey/cokes daily and had quit smoking in October 
1990.  A cardiac examination was regular with ectopic beats, 
no rubs, murmurs or gallops, and no jugular venous 
distention.   A November heart catheterization revealed 
global hypokinesis, left anterior descending and left 
circumflex with separate ostea, but no stenoses, that is 
clean coronary arteries and ejection fraction of 34 to 40 
percent, consistent with cardiomyopathy.  The veteran's blood 
pressure was elevated during the catheterization with an 
average reading of 190/90.  It was noted that cardiomyopathy 
was perhaps secondary to poorly controlled hypertension, 
although blood pressures over the course of the 
hospitalization were consistently running 100 to 100/60 to 
70.  It was also believed that the cardiomyopathy might be 
alcohol induced because of the veteran's history of moderate 
alcohol use.  There was no evidence of coronary artery 
disease.  The veteran underwent further diagnostic study in 
December 1990; no ECG evidence of ischemia or coronary artery 
spasm was noted at that time, but he had frequent PVCs with 
couplets after exercise.  The veteran exercised 12 minutes 
and 9 seconds, using the standard Bruce Protocol, and stopped 
due to shortness of breath, with no complications.  He 
underwent hyperventilation with ECG monitoring to rule out 
spasms and was found to have normal ECG during 
hyperventilation.  The diagnoses were probable cardiomyopathy 
with depressed ejection fraction and hypertension.

VA outpatient treatment reports from August 1996 to March 
1998 indicate that a cardiac stress test was done in July 
1997, which showed arrhythmia with paroxysmal atrial 
tachycardia, supraventricular tachycardia pattern, 
spontaneously resolving at rest, with multiple premature 
ventricular contractions, multi-focal and couplets, and 0.5 
millimeter ST segment changes from the baseline in the 
inferior leads.  A June ECHO 1997 revealed preserved left 
ventricular systolic function with evidence of a hypokinetic 
posterior wall, trace mitral insufficiency, trace tricuspid 
insufficiency, and a mildly dilated left atrium with multiple 
frequent PVCs.  A July 1997 Persantine nuclear medicine 
myocardial perfusion study showed a low ejection fraction of 
29 percent, enlarged left ventricle chamber size and 
suggestion of cardiomyopathy but without evidence of 
ischemia.  A September 1997 ECG showed normal sinus rhythm 
with occasional premature ventricular complexes and non-
specific ST and T wave abnormality.  A January 1998 chest X-
ray showed no evidence of cardiac enlargement.  

At a June 1998 VA examination, the veteran reported that he 
could walk about a block on the level before getting short of 
breath, could do light gardening, rake slowly, slow dance, 
but was unable to do more vigorous activity.  He also stated 
that he had one flight dyspnea.  On that basis, the examiner 
estimated the veteran as having a workload of 5 metabolic 
equivalents (METs).  Upon examination, the veteran had no 
signs of cardiac failure.  A June 1998 ECG revealed normal 
sinus rhythm, non-specific T wave abnormalities and non-
specific interventricular conduction delays.  The veteran's 
blood pressure was 122/80 and he weighted 204 pounds.  The 
diagnosis was chronic cardiomyopathy of undetermined origin 
with status of cardiac symptoms and abnormalities since the 
early 1980s.  

At a personal hearing in June 1999, the veteran stated that 
no one had been able to establish a cause for his heart 
problems.  The veteran also submitted excerpts from a 
treatise entitled The Heart: Arteries and Veins (6th ed.) in 
support of his claim, highlighted to show that a number of 
conditions appear to be related to or identified with dilated 
cardiomyopathy, including "alcohol abuse, systemic arterial 
hypertension, pregnancy and the puerperium, immunologic 
disorders, viral infections, and a number of chemical and 
physical agents that produce toxic effects on the 
myocardium."  Id.  The following was also highlighted:
 
High blood pressure was not infrequently 
associated with dilated cardiomyopathy in 
the early stages, and differentiation of 
dilated cardiomyopathy from hypertensive 
heart disease early on [might] be 
difficult 
[ ]. . . .  Although hypertension [might] 
cause congestive cardiomyopathy in some 
patients, it is uncertain how frequently 
it is a major factor.

Id.  The veteran testified to a number of treatments related 
to chest pains and shortness of breath beginning in service 
in 1979.  When determined to have arrhythmia, he was told to 
stop drinking coffee and chewing tobacco.  ECG studies found 
RBBB, which was considered a congenital abnormality.  In 
1990, he began coming to the VA when he thought he had had a 
heart attack.  He testified that he was asked if he drank and 
he told the physician yes and was told to quit.  In 1997 and 
1998, he testified that he had severe chest pains which 
almost caused him to pass out.  

Because previous VA examinations did not include any 
discussion or opinion of any association between the 
veteran's service-connected hypertension and his current 
cardiomyopathy, a cardiac specialist performed another 
examination with a claims file review in August 1999.  The 
examiner noted that the veteran starting drinking in his late 
teens and was drinking to excess by the age of 17, drinking 
until he passed out; he stopped drinking and smoking in 1990.  
The veteran drank two cups of coffee daily, but use to drink 
a lot more.  Upon examination, the veteran's blood pressure 
was 104/74 sitting.  Examination of his heart showed S1 was 
normal.  S2 demonstrated wide physiologic splitting with A2 
greater than P2.  S4 was present at the left lower sternal 
border.  No murmur or S3 was appreciated.  A chest X-ray was 
within normal limits.  An ECG demonstrated a normal sinus 
mechanism, RBBB and secondary T-wave changes.  A January 1999 
ECHO showed a mildly dilated left ventricle, an ejection 
fraction of 25 to 35 percent, moderate global systolic 
dysfunction, and left atrial enlargement (mild) 4.3 
centimeters.  The veteran's level of exercise was estimated 
to be 5 to 7 METs, based upon physical activity described by 
the veteran.  The examiner noted that the veteran had a 
history of difficult to control blood pressure diagnosed in 
the early 1980s but with normal blood pressure since the late 
1980s.  The examiner also opined that a period of 5 to 7 
years of difficult to control blood pressure, while possibly 
able to cause dilated cardiomyopathy, was distinctly unusual 
because it would require a prolonged period of uncontrolled 
hypertension.  He noted that the veteran drank to excess for 
greater than 20 years and that this clearly had to be 
considered a significant etiologic factor in the veteran's 
cardiomyopathy.  There was no evidence of arthrosclerotic 
disease as a contributory factor in his dilated 
cardiomyopathy.  In the examiner's opinion, the predominant 
factor was alcohol with a contributing factor of 
hypertension.  The veteran was diagnosed with Class II 
congestive heart failure due to his dilated cardiomyopathy 
and congenital RBBB. 
 
The Board first finds that, based on the evidence, the 
veteran's current cardiomyopathy and congestive heart failure 
did not have their onset in service.  The veteran was first 
diagnosed with cardiomyopathy in 1998 and with congestive 
heart failure in 1999, about 10 years after the presumptive 
one-year period following discharge.  In addition, the record 
lacks any medical evidence linking the veteran's 
cardiomyopathy and congestive heart failure to his period of 
active service, or showing that they were manifested to a 
degree of ten percent within one year of his discharge from 
service.
 
Turning to the question of whether the veteran's current 
heart disorders are related to his service-connected 
hypertension, the Board concludes that the evidence is at 
least in equipoise as to whether the veteran's cardiomyopathy 
and congestive heart failure are proximately due to or the 
result of his service-connected hypertension.  38 C.F.R. 
§ 3.310(a); Allen, supra.  In this regard, the Board notes 
that VA examiners failed to discuss the etiology surrounding 
these heart disorders until August 1999.  Following an August 
1999 VA examination, the examiner opined that the veteran's 
cardiomyopathy was predominantly due to alcohol, but the 
physician added that the veteran's hypertension was a 
"contributing factor".  The examiner provided a rationale 
for the contended causal link; it was noted that the veteran 
had a history of difficult to control blood pressure of 
approximately 5 to 7 years duration.  While it was believed 
that such a relationship would normally require a more 
prolonged period of uncontrolled hypertension, the fact 
remains that the physician clearly indicated that 
uncontrolled blood pressure can cause dilated cardiomyopathy 
and the veteran does have such a history.  That examiner also 
diagnosed the veteran with Class II congestive heart failure 
due to his dilated cardiomyopathy and congenital RBBB.  This 
opinion places the evidence in approximate balance, which 
supports a grant of secondary service connection for the 
veteran's cardiomyopathy and congestive heart failure.  
38 U.S.C.A. § 5107(b).
Based on the relevant medical evidence of record it is 
apparent that the veteran's cardiomyopathy and congestive 
heart failure are due to more than one etiology -- alcohol, 
hypertension and congenital RBBB.  An accurate determination 
of etiology is not a condition precedent to granting service 
connection; nor is 'definite etiology' or 'obvious etiology.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Therefore, since it is apparent that the veteran's 
cardiomyopathy is at least in part due to his service-
connected hypertension, and his congestive heart failure is 
secondary to his cardiomyopathy, the Board concludes, giving 
the veteran the benefit of the doubt, that there is a basis 
for granting service connection for these disorders as 
secondary to the veteran's service-connected hypertension.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  The fact that 
two etiologies are responsible for cardiomyopathy, does not 
preclude the granting of service connection secondary to the 
veteran's service-connected hypertension. 

Increased Evaluations

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  In this connection, the 
Board finds that VA examinations, which evaluated the status 
of the veteran's hypertension and large toe disabilities, are 
adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A.  Hypertension

In a January 1989 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation, effective from November 1987. Although the 
veteran has requested an increase in the evaluation, it has 
remained unchanged.

When the law and regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran is applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

During the pendency of the veteran's appeal of his claim for 
an increased rating for hypertension, the criteria for rating 
hypertension were modified, effective January 12, 1998, and 
thus the Board will rate veteran's hypertension under the 
former and the revised criteria.

Under the former criteria, 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997), provided that a 10 percent evaluation was 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure was 
predominantly 100 or more.  A minimum 10 percent evaluation 
was also assigned when continuous medication was shown 
necessary for the control of hypertension and there was a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation required diastolic pressure 
predominantly 110 or more, with definite symptoms.

Under the revised criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000) provides that a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) where the diastolic pressure 
is predominantly 100 or more, or systolic pressure is 
predominantly 160 or more.  A minimum 10 percent evaluation 
is also assigned to an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

VA outpatient treatment reports from July 1996 to March 1998 
show the following blood pressure readings:  128/74 (July 
1996); 95/68 (May 1997); 140/90 and 145/90 (lying flat) (June 
1997 stress test); 106/62 (July 1997); 106/70 and 108/78 
(August 1997), 138/80 (September 1997); 147/83 (October 
1997); 130/80 (December 1997); 134/98 (January 1998); 128/86 
(February 1998); and 126/81 (March 1998).

At a VA heart examination in August 1999, the veteran's blood 
pressure was 104/74.  At a VA hypertension examination, the 
report indicated that the veteran's hypertension had been 
controlled since the late 1980s.  The examiner noted that, 
since 1988, the veteran had not had documented elevated blood 
pressures other than during coronary angiography and left 
ventricular scintigraphy, which could raise blood pressures 
and should not be considered.  Residual hypertension was not 
diagnosed.  The examiner concluded that the veteran's dilated 
myopathy, combined with multiple medications, clearly had 
caused the veteran's blood pressure to be normalized.   

As the VA examiner pointed out the veteran's blood pressure 
has been controlled for at least 11 years.   Since the 
veteran's diastolic blood pressure has not been shown to be 
predominantly 110 or more, and his systolic blood pressure 
has not been shown to be predominantly 200 or more, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for hypertension, under the former criteria or the 
revised criteria, is not warranted.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2000).



B.  Bilateral Large Toes

Service connection was established for traumatic arthritis of 
both of the veteran's large toes by a January 1989 rating 
decision.  The RO assigned a 10 percent evaluation, effective 
from November 1987.  In a June 1998 rating decision, the RO 
granted a temporary total rating (TTR) for a period of 
convalescence following his cheilectomy in February 1998 
through April 1998, recharacterized the disability as 
traumatic arthritis of both large toes, post cheilectomy of 
the left hallux, and assigned a 10 percent evaluation, 
effective from May 1998.  That rating remains in effect.

A February 1997 VA outpatient treatment report showed that 
the veteran was using cork and leather orthotics.  The 
veteran complained that the pain was worse with a marked 
increase in October at the first metatarsal joints, in 
particular while walking.  Upon observation, there was pain 
with full extension of the left first metatarsal joint and a 
decrease in motion at the right first metatarsal joint.  The 
assessment was hallux limitus of the left great toe and rule 
out dorsal degenerative joint disease of the right great toe.  
A May 1997 VA outpatient report showed that the veteran 
complained of continued pain in both great toe joints.  Upon 
examination, there was painful range of motion of the first 
metatarsal joint bilaterally.  X-rays indicated osteophytes 
bilaterally on the first metatarsal joints.  The assessment 
was degenerative joint disease of the first metatarsal joints 
bilaterally.  

A cheilectomy was performed in February 1998 at the VA 
Hospital in Reno on the veteran's left great toe without 
complication.  Five days after surgery, there were no 
complaints and there was no evidence of erythema, edema or 
signs of infection.  Sutures were intact with mild 
ecchymosis.  Satisfactory postoperative progress was noted.  
One month later, a VA outpatient report showed no new 
complaints, a scar on the left foot and noted progress was 
okay.

At a June 1998 examination, the veteran reported that, in the 
1980s, he began having pain in his feet; that he was told 
that he had rheumatism; that he was given shoe inserts at 
Fort Leavenworth; and that he developed a hump on the first 
metatarsal head bilaterally, particularly on the left.  He 
complained of pain of the great toe joints, the left greater 
than the right.  X-rays show marked loss of joint space with 
rat-bite lesions.  The examiner noted that the veteran was 
scheduled for surgery on his right foot in June 1998.  The 
veteran stated that he wore shoe inserts because he found 
that walking on the lateral sides of his feet relieved some 
of the pain in the great toe areas.  In spite of this, the 
veteran reported that he walked daily and that his foot pain 
increased and his feet swelled, especially around the joint.  
He said that he took Tylenol for pain and soaked his feet 
each night to reduce the swelling and pain.  Upon 
examination, the veteran walked with a limp on the lateral 
surfaces of the feet.  There was a six-centimeter scar on the 
left over the dorsum extending across the first metatarsal-
phalangeal joint, which was still swollen and somewhat 
enlarged and tender.  On the right foot, the first 
metatarsal-phalangeal joint was enlarged with a bulge on the 
dorsum, with limitation of dorsiflexion to about 45 degrees 
bilaterally.  The veteran could plantar flex fully to about 
45 to 50 degrees bilaterally.  Circulation of the feet was 
normal and dorsalis pedis pulses and posterior tibial pulses 
were present.  The veteran did not use a cane or crutch and 
there was no breakdown of the skin.  The diagnosis was 
bilateral hallux limitus secondary to chronic arthritic 
changes in the feet.

The veteran's bilateral great toe disabilities have been 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.73, Diagnostic Codes 5010-5279 (2000).  Diagnostic Code 
5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under 38 C.F.R. § 4.73, Diagnostic 
Code 5003.  Diagnostic Code 5003, in turn, states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  The diagnostic codes for foot 
disabilities, Diagnostic Codes 5276 through 5284, do not 
include a diagnostic code specifically for limitation of 
motion of the great toe, or any other individual toe.  
Diagnostic Code 5279 provides that a 10 percent evaluation is 
warranted where there is metatarsalgia, anterior (Morton's 
disease), unilateral or bilateral.  This is the highest 
rating applicable under Diagnostic Code 5279.

This diagnostic code does not provide a higher evaluation 
than the currently assigned 10 percent evaluation.  
Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under any of the other codes 
relating to disability of the foot.  Initially, the Board 
notes that the veteran was not been diagnosed with flatfoot, 
weak foot, hallux valgus, hallux rigidus, hammer toe, 
malunion or nonunion of the tarsal or metatarsal bones, and 
that service connection is not in effect for these ailments.  
See 38 C.F.R. § 4.73, Diagnostic Codes 5276, 5277, 5278, 
5280, 5281, 5282, 5283.  Therefore, these codes are not 
applicable.

The Board notes that the veteran complained of pain in his 
great toes and of residual swelling and pain when walking.  
Slight limitation of dorsiflexion was noted at the VA 
examination.  The Board further notes, however, that the 10 
percent rating presently assigned under Diagnostic Code 5279 
is the maximum schedular rating under that code and 
contemplates pain and tenderness in the metatarsal region. 
Thus, the Board finds no basis on which to grant a higher 
evaluation under limitation of motion criteria due to pain.  
See DeLuca, supra.

The Board also finds that the evidence warrants the 
assignment of a separate 10 percent rating for a left foot 
scar as a residual of the February 1998 cheilectomy. 
Tenderness over the area of the scar was noted on the June 
1998 VA examination. Such a scar may be rated separately from 
the service-connected left foot disability where the 
symptomatology associated with each is separate and distinct, 
with no "overlapping."  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Given that the scar was shown to be tender, a 
separate 10 percent rating is warranted under 38 C.F.R. § 
4.118, Diagnostic Code 7804.  As there is no evidence that 
the scar interferes with the function of the left foot, there 
is no basis for the assignment of an increased or separate 
rating under the criteria of Diagnostic Code 7805.

In deciding the veteran's claims for increased evaluations, 
the Board has considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for cardiomyopathy and congestive heart 
failure, as secondary to service connected hypertension, is 
granted, subject to the regulations governing the payment of 
monetary benefits.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for traumatic arthritis of 
both large toes, post cheilectomy of the left hallux, is 
denied.

A separate 10 percent rating for a residual scar of the left 
foot, post cheilectomy of the left hallux, is granted, 
subject to the regulations governing the payment of monetary 
benefits.


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 17 -


- 1 -


